NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EPLUS, INC.,
Plozintiff-Cross Appellcmt, .
V.
LAWSON SOFTWARE, INC.,
Defendant-Appellan.t.
2011-1396, -1456, -1554 _
Appea1s from the United States District C0urt for the
Eastern District of Virginia in case n0. 09-CV-0620,
Seni0r Judge R0bert E. Payne.
ON MOTION
ORDER
ePlus, Inc. moves without opposition for an extension
of time, until March 14, 2012, to file its reply brief
Up0n consideration thereof
IT ls ORDERED THA'r:

EPLUS v. LAWSON SOFTWARE
The motion is granted
FEB 07 2012
Date
cc: Sc0tt L. Roberts0n, Esq.
Dona1d R. Dunner, Esq
s21
2
FOR THE C0URT
/s/ Jan Horbaly
J an Horba1y
Clerk
FlLED
U.S. COURT 0F APPEALS FOR
THE FEDERAL C|HCU|T
FEB 0 7 2012
JAN_HOBBAl.Y
Cl.ERK
w